Citation Nr: 0324579	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of bilateral total knee replacements secondary to 
service-connected pes planus.

2.  Entitlement to service connection for the postoperative 
residuals of bilateral total shoulder replacements with 
osteoarthritis secondary to service-connected pes planus.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with osteoarthritis secondary to 
service-connected pes planus.

4.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran is contending that he developed arthritis of the 
knees due to his pes planus, which resulted in bilateral knee 
replacements.  Accordingly, the issue regarding the knees are 
as stated on the title page of this decision.

In a November 2002 letter the veteran raised the issue of 
service connection for post-traumatic stress disorder.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.  

The issues of entitlement to service connection for the 
postoperative residuals of bilateral total shoulder 
replacements with osteoarthritis and degenerative disc 
disease of the lumbar spine with osteoarthritis on a 
secondary basis and entitlement to an increased rating for 
pes plan swill be discussed in the Remand section of this 
decision.



FINDINGS OF FACT

1.  Service connection is in effect for pes planus, rated as 
30 percent disabling.

2.  The postoperative residuals of bilateral total knee 
replacement with osteoarthritis is causally related to the 
service connected pes planus.  


CONCLUSION OF LAW

The postoperative residuals of bilateral total knee 
replacements are proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. §  3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  

In January 2003 the Board undertook additional development 
with respect to the issues of service connection for the 
postoperative residuals of bilateral total knee replacement 
with osteoarthritis pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  This development included affording the veteran a VA 
examination.  However, that regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7311 (Fed. Cir. May 1, 2003).  However, 
given the favorable determination below with respect to the 
claim, the Board finds that the veteran has not been 
prejudiced and it may proceed with a decision on that issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

The veteran's service medical records do not relate that he 
received treatment for a disorder.  The November 1945 report 
of the examination that was conducted prior to his discharge 
shows that his extremities were considered clinically normal.  

Private medical records show that subsequent to diagnoses of 
osteoarthritis the veteran underwent total right knee 
replacement in 1993 and left total knee replacement in 1996.   

A September 2000 rating action granted service connection for 
pes planus, which is currently evaluated as 30 percent 
disabling.  

A VA examination was conducted in February 2003.  At that 
time the examiner obtained a detailed medical history.  The 
veteran reported that his bilateral knee problems were caused 
by an abnormal gait resulting from the pes planus.  Following 
the examination the diagnoses were grade 3 pes planus with 
marked pronation and tenderness of the feet, status post 
bilateral total knee replacements for osteoarthritis, 
degenerative osteoarthritis of the lumbosacral spine, and 
status post bilateral total shoulder arthroplasty for 
bilateral osteoarthritis.  

The examiner rendered an opinion that it was as likely as not 
that the abnormal gait caused by the veteran's pes planus 
resulted in osteoarthritis and the subsequent total knee 
replacements.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection may be found where a service- connected disability 
has aggravated a non-service-connected condition; when 
aggravation of a non-service-connected is proximately due to 
or the result of a service-connected disorder, the veteran 
will be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. pp. 439 
(1995).

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran has reported problems with 
his knees secondary to an abnormal gait.  Additionally, a VA 
examiner has indicated that his pes planus caused the 
abnormal gait resulting in the osteoarthritis and the 
bilateral arthroplasties of the knees.  .  Thus, the Board 
finds that the evidence favors the veteran's claim.  
Accordingly, it is the judgment of the Board service 
connection for the postoperative residuals of bilateral total 
knee replacement as secondary to the service connected pes 
planus is warranted.  

ORDER

Service connection for the postoperative residuals of 
bilateral total knee replacement with osteoarthritis on a 
secondary basis is granted.  


REMAND

In January 2003, the Board undertook additional development 
of the issues of service connection for the postoperative 
residuals of bilateral total shoulder replacement with 
osteoarthritis and degenerative disc disease of the lumbar 
spine with osteoarthritis secondary to service-connected pes 
planus, as well as an increased rating for pes planus, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

Additional medical evidence was received.  However, the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulations that empowered the Board to both 
issue written notification of the VCAA to appellants and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the claimant or his or 
her representative.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  

The RO has not had the opportunity to review these records.  
The Federal Court decision requires that the case be remanded 
to the RO for review of the action taken by the Board. 

In light of the grant of service connection for the 
postoperative residuals of bilateral total knee replacement 
with osteoarthritis, further medical examination and opinion 
are needed.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements for the claims 
folder to be forwarded to the VA examiner 
for an addendum (if unavailable to 
another VA orthopedist).  The examiner is 
requested to again review the claims 
folder and in an addendum render opinion 
as to whether it is as likely as not that 
the veteran's low back disorder was 
caused or is aggravated by the veteran's 
service connected bilateral knee 
disorders and/or pes planus and whether 
it is as likely as not that the bilateral 
shoulder disorders were caused or are 
aggravated by the veteran's service 
connected bilateral knee disorders?  See 
Allen v. Brown, 7 Vet. App. 430 (1995).  
A complete rational for any opinion 
expressed should be included in the 
report.  Send the claims folder to the 
examiner for review.

2.  Thereafter, the RO is requested to 
readjudicate the appellant's claims with 
consideration of all the evidence added 
to the record since the statement of the 
case.  If the benefits sought are not 
granted, the RO should furnish the 
appellant a supplemental statement of the 
case, containing notice of the relevant 
action taken on the claims since the last 
issued statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board for further 
appellate consideration.  The Board implies no conclusions, 
either legal or factual by this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



